


EXHIBIT 10.22


AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of January 30, 2013 (the "Effective Date"), by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
"Company"), and MICHAEL L. GRAVELLE (the "Employee") and amends that certain
Amended and Restated Employment Agreement dated as of January 1, 2010 (the
“Agreement”). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
1.Section 2 of the Agreement is deleted and the following shall be inserted in
lieu thereof: “Employment and Duties. Subject to the terms and conditions of
this Agreement, the Company agrees to continue to employ the Employee to serve
in an executive capacity as Executive Vice President, General Counsel and
Corporate Secretary. The Employee accepts such continued employment and agrees
to undertake and discharge the duties, functions and responsibilities
commensurate with the aforesaid position and such other duties, functions and
responsibilities as may be prescribed from time to time by the Chief Executive
Officer (the "CEO") or the Chairman of the Board of Directors of the Company.
The Company acknowledges and agrees that Employee may serve as a non-executive
employee of Fidelity National Information Services, Inc., Senior Vice President,
General Counsel and Corporate Secretary of Remy International, Inc. (“Remy”), a
majority owned subsidiary of the Company and receive an annual salary of
$148,000 and a bonus opportunity at target under Remy's annual incentive plan of
55% ($81,400), and in other unpaid non-competitor companies.”
2. The first sentence of Section 4 of the Agreement is deleted and the following
shall be inserted in lieu thereof: “Salary. During the period from February 1,
2013 through March 31, 2013, the Company shall pay the Employee a base salary at
an annual rate, before deducting all applicable withholdings, of $82,000 per
year, payable at the time and in the manner dictated by the Company's standard
payroll policies. During the period from April 1, 2013 through the end of the
Employment Term, the Company shall pay the Employee a base salary at an annual
rate, before deducting all applicable withholdings, of no less than $337,000 per
year, payable at the time and in the manner dictated by the Company's standard
payroll policies. For purposes of calculating Employee's disability and
supplemental disability insurance, and termination payments under the Agreement,
Employee's Annual Base Salary shall include Employee's aggregate annual base
salary with the Company and Remy.”
3.    Section 5(c) of the Agreement is deleted and the following shall be
inserted in lieu thereof: “(c)    eligibility to elect and purchase supplemental
disability insurance sufficient to provide sixty percent of the Employee's
pre-disability Annual Base Salary, subject to certain limitations contained in
the disability policies”
4.    Section 5(d) is deleted and the following shall be inserted in lieu
thereof: “an annual incentive bonus opportunity under the Company's annual
incentive plan ("Annual Bonus Plan") for each calendar year included in the
Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by the Committee ("Annual Bonus"). For 2012
and continuing for the remainder of the Employment Term, the Employee's target
Annual Bonus under the Annual Bonus Plan shall be no less than 120% of the
Employee's paid salary with the Company, with a maximum of up to 240% of the
Employee's paid salary with the Company (collectively, the target and maximum
are referred to as the "Annual Bonus Opportunity"). The Employee's Annual Bonus
Opportunity may be periodically reviewed and increased (but not decreased
without the Employee's express written consent) at the discretion of the
Committee. The Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Committee determines otherwise, no Annual Bonus shall be
paid to the Employee unless the Employee is employed by the Company, or an
affiliate thereof, on the last day of the Annual Bonus measurement period.”
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
 
FIDELITY NATIONAL FINANCIAL, INC.
 
By:
/s/ George P. Scanlon
 
Its:
Chief Executive Officer
 
 
Michael L. Gravelle
 
 
/s/ Michael L. Gravelle





